Citation Nr: 0917067	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  05-25 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial increased rating for bilateral 
hearing loss evaluated as non-compensably disabling from July 
29, 2004, and as 10 percent disabling from February 23, 2006.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1973 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In a March 2006 rating decision, the RO increased the 
Veteran's evaluation for bilateral hearing loss from a 
noncompensable rating to 10 percent, effective February 23, 
2006.  


FINDINGS OF FACT

1.  The evidence from July 29, 2004 to February 22, 2006 
reflects that the Veteran's bilateral hearing loss was 
manifested by hearing acuity of Level IV in the right ear and 
Level II in the left ear.  

2.  The evidence from February 23, 2006 to the present 
reflects that the Veteran's bilateral hearing loss is 
currently manifested by hearing acuity of Level III in the 
right ear and Level V in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss prior to February 23, 2006,  have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.85, 4.86 (2008).

2.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss from February 23, 2006 to the present 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.85, 4.86 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with 
respect to establishing entitlement to benefits and a duty to 
assist with development of evidence under 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159(b).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim, and to indicate which information and evidence VA will 
obtain and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  

Here, however, the Board notes that the Veteran's claim for a 
higher rating arises from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that in these circumstances, once notice has been 
satisfied in conjunction with the grant of service 
connection, additional notice is not required under 
38 U.S.C.A. § 5103.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Since the underlying claim has been more than 
substantiated, it has been proven, § 5103(a) notice is no 
longer required because its intended purpose has been 
fulfilled.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  
In Goodwin, the U. S. Court of Appeals for Veterans Claims 
(Court) held that where, as here, a service connection claim 
has been substantiated after the enactment of the Veterans 
Claims Assistance Act (VCAA), the appellant bears the burden 
of demonstrating any prejudice from defective VCAA notice 
with respect to any downstream initial rating and effective 
date elements. 

The RO issued a VCAA letter in August 2004, prior to the 
rating decision on appeal.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The August 2004 letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duties to notify and assist in the 
development of his service connection claim.  He was advised 
of his opportunities to submit additional evidence.  
Subsequently, a July 2005 statement of the case provided him 
with yet an additional 60 days to submit more evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because he has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  Therefore, the appeal may be 
adjudicated without remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
Veteran's private audiological treatment records have been 
obtained, and the Veteran was provided with three VA audio 
examinations during the pendency of the instant claim.  
Additionally, the Veteran was scheduled to testify at a 
hearing before the RO, but he postponed his hearing, and he 
was scheduled to testify at a hearing before the Board, but 
he withdrew his hearing request.  The Board does not have 
notice of any additional relevant evidence which is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the Veteran's 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required. 

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of a Veteran working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) 
(a claim for an original rating remains in controversy when 
less than the maximum available benefit is awarded).  In 
other words, the Veteran's rating may be "staged" to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than 
others.

The Veteran in this case was initially awarded a 
noncompensable evaluation for his hearing loss, effective 
from the date his initial claim for service connection was 
received on July 24, 2004.  Based on the results of a VA 
audio examination conducted on February 23, 2006, that rating 
was increased to a 10 percent evaluation effective from the 
date of the examination.  

Pursuant to VA's rating schedule, the assignment of a 
disability rating for hearing impairment is derived by a 
purely mechanical application of the rating schedule to the 
numeric designations derived from the results of audiometric 
evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The Board further notes that, in Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, 
relevant to VA audiological examinations, in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report.  In this regard, the 
VA examiners from the three VA examinations discussed below 
specifically noted the Veteran's complaints of difficulty 
understanding conversational speech, including telephonic and 
radio conversations.    

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometric 
tests at the frequencies of 1000, 2000, 3000, and 4000 cycles 
per second (Hertz).  To evaluate the degree of disability 
from bilateral defective hearing, the rating schedule 
establishes 11 auditory acuity levels designated from level 
I, for essentially normal acuity, through level XI, for 
profound deafness.  A 10 percent evaluation for bilateral 
defective hearing is assigned when the hearing acuity is at 
least at Level I in the better ear and Level X in the poorer 
ear, or Levels II and V, or Levels III and IV.  38 C.F.R. §§ 
4.85, 4.87, Tables VI and VII.  

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).  

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Pure tone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the pure tone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
Section 4.86.  38 C.F.R. § 4.85(c).  

A.  The Period from July 29, 2004 to February 22, 2006

In support of his claim, the Veteran has submitted his 
private audiometric testing results; however, these results 
do not reflect corresponding speech audiometry results.  As 
outlined above, audiometric test results without speech 
discrimination scores may only be used to evaluate a hearing 
impairment under certain circumstances, which are not present 
in the instant case.

The Veteran underwent a VA audio examination in November 
2004, during which he reported difficulty understanding 
speech heard from a distance or over the telephone.  That was 
a description of the effect of his disability on his daily 
activities.  38 C.F.R. § 4.10.  Martinak, 21 Vet. App. at 
455-56.  Audiometric testing conducted at that time revealed 
pure tone thresholds in decibels as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
65
90
LEFT
30
30
50
75
70

The average pure tone threshold was 55 in the right ear and 
56 in the left ear.  Speech audiometry revealed a speech 
recognition ability of 82 percent in the right ear and of 88 
percent in the left ear.

Using Table VI, these results merit ratings of level IV for 
the Veteran's right ear and level II for his left ear, which 
fail to meet the schedular criteria for a compensable rating 
for hearing loss under Table VII.  See 38 C.F.R. § 4.85, 
Table VII.  The Board notes that Table VIa is not available, 
as the evidence fails to show a decibel loss of 55 decibels 
or more at 1000 and 2000 Hertz in either ear, or a decibel 
loss of 70 decibels or more at 2000 Hertz in either ear.  
There are no other audiograms or other medical evidence of 
record to support a higher evaluation prior to February 23, 
2006.  Accordingly, the evidence of record fails to support a 
compensable rating for the period from July 29, 2004 to 
February 22, 2006.

B.  The Period from February 23, 2006 to the Present

The Veteran underwent a second VA audio examination on 
February 23, 2006, during which he reported difficulty 
understanding normal conversations if he is not facing the 
person who is speaking.  That was a description of the effect 
of his disability on his daily activities.  38 C.F.R. § 4.10.  
Martinak, 21 Vet. App. at 455-56.  Audiometric testing 
conducted at that time revealed pure tone thresholds, in 
decibels, as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
45
75
100
LEFT
40
35
60
80
70

The average pure tone threshold was 65 in the right ear and 
61 in the left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and of 82 
percent in the left ear.

Using Table VI, these results merit ratings of level III for 
the Veteran's right ear and level IV for his left ear, which 
fail to meet the schedular criteria for a rating in excess of 
10 percent for hearing loss.  The Board notes that Table VIa 
is not available, as the evidence fails to show a decibel 
loss of 55 decibels or more at 1000 and 2000 Hertz in the 
right ear or at 2000 Hertz in the left ear, or a decibel loss 
of 30 decibels or less at 1000 Hertz or 70 decibels or more 
at 2000 Hertz in either ear.

The Veteran underwent a third VA audio examination in May 
2007, during which he reported difficulty understanding 
almost all conversational speech, particularly understanding 
speech over the radio in his work environment.  That was a 
description of the effect of his disability on his daily 
activities.  38 C.F.R. § 4.10.  Martinak, 21 Vet. App. at 
455-56.  Audiometric testing conducted at that time revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
80
95
LEFT
30
30
55
80
75

The average pure tone threshold in the right ear was 63.8, 
and in the left ear was 60.  Speech audiometry revealed 
speech recognition ability of 86 percent in the right ear and 
of 74 percent in the left ear.

Using Table VI, these results merit ratings of level III for 
the Veteran's right ear and level V for his left ear, which 
fail to meet the schedular criteria for a rating in excess of 
10 percent for hearing loss.  The Board notes that Table VIa 
is not available, as the evidence fails to show a decibel 
loss of 55 decibels or more at 1000 and 2000 Hertz in either 
ear, or a decibel loss of 30 decibels or less at 1000 Hertz 
in the right ear or 70 decibels or more at 2000 Hertz in 
either ear.

The numeric designations from the Veteran's February 2006 VA 
examination, level III for the right ear and level IV for the 
left ear, correspond to a 10 percent rating under Table VII.  
See 38 C.F.R. § 4.85, Table VII.   The numeric designations 
from the Veteran's May 2007 examination, level III for the 
right ear and level V for the left ear, also correspond to a 
10 percent rating under Table VII.  See 38 C.F.R. 
§ 4.85, Table VII.  Accordingly, the evidence of record fails 
to support a rating in excess of 10 percent for the period 
from February 22, 2006 to the present.

The Board notes that the Court's rationale in Martinak 
requires an examiner to consider the functional effects of a 
Veteran's hearing loss disability, which involves the 
potential application of 38 C.F.R. § 3.321(b) in considering 
whether referral for an extra-schedular rating is warranted.  
Martinak, 21 Vet. App. at 455.  Specifically, the Court noted 
that, "unlike the rating schedule for hearing loss, § 
3.321(b) does not rely exclusively on objective test results 
to determine whether a referral for an extra[-]schedular 
rating is warranted.  The Secretary's policy [requiring VA 
audiologists to describe the effect of a hearing disability 
on a Veteran's occupational functioning and daily activities] 
facilitates such determinations by requiring VA audiologists 
to provide information in anticipation of its possible 
application."  Id.  

Based on the VA examinations of record, the Board concludes 
that the functional effects of the Veteran's hearing loss 
disability are adequately addressed by the remainder of the 
record and are sufficient for the Board to consider whether 
referral for an extra-schedular rating is warranted under 38 
C.F.R. § 3.321(b).

In this regard, the Board further finds that there is no 
showing that the severity of the Veteran's bilateral hearing 
loss reflects so exceptional or so unusual a disability 
picture as to warrant referral for consideration of a higher 
rating on an extraschedular basis.  At a June 2007 VA ear 
disease examination, conducted in relation to the Veteran's 
service-connected tinnitus, the Veteran reported that the 
duration of his current employment is two to five years, and 
he reported missing less than one week of work due to medical 
appointments related to his hearing impairment.  
Additionally, the Veteran's claims file, including his VA 
treatment records, is void of any reference to 
hospitalization or surgeries related to his hearing 
impairment.  Thus, the Board concludes that the Veteran's 
bilateral hearing impairment has not required frequent 
periods of hospitalization, caused marked interference with 
employment, or otherwise rendered impractical the application 
of the regular schedular standards.  In the absence of 
evidence of these factors, the criteria for referral for 
consideration of an extraschedular rating are not met.  Thus, 
the Board is not required to remand this claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, the Board notes that the Veteran has not asserted 
that his hearing has worsened since his May 2007 VA 
examination.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against finding that a 
compensable disability rating is warranted from July 29, 2004 
to February 22, 2006 or that a disability rating in excess of 
10 percent is warranted from February 23, 2006 to the 
present.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  Consequently the Veteran's claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



ORDER

A compensable rating for bilateral hearing loss prior to 
February 23, 2006 is denied.

A rating in excess of 10 percent for bilateral hearing loss 
from February 23, 2006 to the present is denied.



____________________________________________
D. M. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


